99 F.3d 1141
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph E. WILLIAMS, Jr., Plaintiff-Appellant,v.CHATTANOOGA AREA REGIONAL TRANSPORTATION AUTHORITY;  TomDugan;  Art Barnes;  Jill Veron;  John Spain;  LeeDawson;  Ruby Barnes;  Jerry Brown,Defendants-Appellees.
No. 95-6674.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1996.

Before:  BOGGS, NORRIS, and GIBSON*, Circuit Judges.

ORDER

1
Ralph E. Williams, Jr., proceeding pro se, appeals a district court order denying his application to proceed in the district court in forma pauperis under 28 U.S.C. § 1915(a).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Williams filed an application to proceed in forma pauperis in the district court involving an unspecified lawsuit.  Upon review, the district court denied Williams pauper status and ordered him to make $30 monthly payments on the $120 filing fee.


3
Williams has filed a timely appeal, arguing that the district court did not properly consider his financial status prior to denying his application for pauper status.


4
Upon review, we conclude that the district court properly denied Williams pauper status for the reasons stated in its order entered on November 21, 1995.  See Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988).  Williams's application establishes that he has a job and a monthly (net) income of $390.  Furthermore, Williams acknowledged that he had $125 in a checking or savings account at the time he filed his application.  Thus, the district court did not abuse its discretion when it denied Williams pauper status.


5
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John R. Gibson, Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation